Citation Nr: 1403364	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Listed in the Veterans Appeals Control and Locator System (VACOLS) is that a formal RO hearing was held on March 5, 2012.  Associated with the claims file is an Informal Conference Report dated March 5, 2012.  This includes a summary that the Decision Review Officer (DRO) at the RO had spoken to the Veteran's representative's office and discussed obtaining clarification as to previously provided VA spine and audiology examinations.  This also documents that it was agreed to request addendums to the earlier examination reports.  Addendums were obtained in March and April 2012 and are of record.  From this report, and the subsequent April 2012 Supplemental Statement of the Case, the Board concludes that there was no formal testimony taken in March 2012 and that all evidence of the conference is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  In an unappealed May 1982 rating decision, the RO denied service connection for hearing loss.  

2.  Evidence added to the record since the May 1982 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating that claim.  

3.  The Veteran's bilateral hearing loss did not have onset during his active service, did not manifest within one year of separation from active service, and was not caused by his active service.  

4.  In an unappealed May 2003 rating decision, the RO disallowed a claim of entitlement to service connection for a low back disability.  

5.  Evidence added to the record since the May 2003 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a low back disability and raises a reasonable possibility of substantiating that claim.  

6.  The Veteran's current tinnitus had onset during his active service.  



CONCLUSIONS OF LAW

1.  The May 1982 rating decision, in which the RO denied service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (c) (West 2002), 38 C.F.R. § 20.1103 (2013).  

2.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013)

4.  The May 2003 rating decision, in which the RO disallowed a claim of entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (c) (West 2002), 38 C.F.R. § 20.1103 (2013).  

4.  The criteria for reopening a claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See for eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013). 

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims to reopen previously denied claims, the notice must also address the requirements for reopening the particular claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate notice was provided in a letter sent to the Veteran in November 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As to the hearing loss and tinnitus claims, the RO has obtained the Veteran's service and VA treatment records, provided an adequate VA examination in January 2011, and obtained an adequate expert opinion in April 2012.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims of entitlement to service connection for tinnitus and hearing loss that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  





II.  Service Connection 

The Veteran contends that service connection is warranted for bilateral hearing loss, tinnitus, and a low back disability.  During the April 2013 hearing, he testified to the effect that he was exposed to loud noise during service and has had hearing loss and tinnitus since that time.  He also testified that he injured his back and believed that his current back disability was due to that injury.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

There is a rebuttable presumption of service connection for certain chronic diseases, including sensorineural hearing loss (an organic disease of the nervous system) and arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).


II.A.  Service Connection - Reopening Claims

Prior to receipt of his current claims in October 2010, the RO had previously denied claims of entitlement to service connection for a low back disability and for hearing loss.  Initially, the Board must determine whether these claims may be reopened.  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement with the RO. 38 U.S.C.A. § 7105(a) (West 2002).  Except in the case of simultaneously contested claim, which these were not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial review or determination. 38 U.S.C.A. § 7105(b) (1) (West 2002).  If no notice of disagreement is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

Under 38 C.F.R. § 3.156(b) , "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 
The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b) , as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009). New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

The RO denied service connection for hearing loss and a back injury in a May 1982 rating decision.  

The RO provided the Veteran with notice of the May 1982 decision in a letter sent to him that same month and that letter included notice of his procedural and appellate rights.  He was not represented at that time.  Neither relevant new evidence nor a notice of disagreement was received within one year of that notice.  That decision therefore became final.  

Prior to his current claim, the Veteran filed claims to reopen the previously denied claim of entitlement to service connection for a back disability.  Of those claims, the most recent was disallowed by the RO in a May 2003 rating decision on the basis that new and material evidence had not been submitted since the last final denial.  The RO provided notice of that decision and of the Veteran's procedural and appellate rights in a letter sent to him and to his representative that same month.  The next document referring to that claim was the October 2010 claim.  As neither new and material evidence nor a notice of disagreement was received within one year of the May 2003 rating decision, that decision became final.  

The January 2011 audiology examination and the Veteran's testimony during the April 2013 hearing included new and material evidence as to the hearing loss claim.  

Service connection was denied in May 1982 based on lack of the in service and nexus elements of a service connection claim.  Additionally, there was no evidence at that time that the Veteran had a hearing loss disability as defined for VA purposes by 38 C.F.R. § 3.385 (2013).  January 2011 VA examination results document that he does have a hearing loss disability as defined by regulation.  In April 2013, he testified that he experienced hearing loss and ringing in his ears during his active service and that the ringing in his ears had been getting worse.  April 2013 Board Hearing Transcript (T.) at 3-5.  After the Veteran described the occupations in which he engaged after service, the undersigned asked him what problems he had in his occupations because of hearing problems.  Id. at 12.  Viewing the testimony in the manner most favorable to the Veteran, his statements as to the difficulty he experienced arguably encompass the entire period since service.  Id. at 13.  The Board does not find a comparable statement of hearing problems present since service in the Veteran's statements prior to the May 1982 rating decision.  

His testimony and the examination results are new and material evidence because they relate to the unestablished facts of a current hearing loss disability and a nexus between his service and that current hearing loss disability and raise a reasonable possibility of substantiating that claim.  The claim of entitlement to service connection must therefore be reopened.  The Board addresses the merits of this claim in the following section of the instant document.  

Now the Board addresses whether the claim of entitlement to service connection for a low back disability must be reopened.  In March 2012, the RO received a February 2012 letter, in which "J.D.", M.D., opined that it is at least as likely as not that the Veteran's currently diagnosed degenerative changes of the spine is a direct result of his military service.  As this relates to the previously unestablished nexus element necessary to establish service connection for a low back disability and raises a reasonable possibility of substantiating the claim, the Board finds that it is new and material evidence.  The claim of entitlement to service connection for a low back disability must therefore be reopened.  It is however, necessary for the Board to remand the claim to the RO for additional development.  


II.B. Service Connection - Merits 

Having reopened the claim of entitlement to service connection for bilateral hearing loss, the Board turns to the merits of that claim and determines that service connection is not warranted for bilateral hearing loss.  The Board also determines that service connection is warranted for tinnitus.  


II.B.1.  Service Connection Merits - Tinnitus

The report of the January 2011 audiology examination includes a statement that the examiner reviewed the Veteran's claims file and the examiner referred to evidence contained in the service treatment records.  The examiner diagnosed constant tinnitus.  The examiner stated that the Veteran reported that his tinnitus began about four years ago.  In a March 2012 opinion, the same examiner stated that the Veteran denied any tinnitus until around five years ago.  As the examination was conducted in January 2011, this would place onset in late 2006 or early 2007 or, based on the March 2012 opinion, around March 2007.  

The examiner's reports of onset of tinnitus symptoms are in conflict with October 2001 VA audiology consult notes that document the Veteran's report to an audiologist of constant tinnitus.  Given the dates of these records, the Board finds that the dates of onset indicated in the January 2011 examination report and the March 2012 opinion are inaccurate.  The examination report and opinion are therefore of little probative value with regard to the onset of tinnitus because the examiner relied on incorrect facts.

During the April 2013 hearing, after the undersigned explained to the Veteran that what was lacking as to the claim of entitlement to service connection for tinnitus, the Veteran answered questions posed by his representative, stating that the ringing in his ears would "get worse at times and the other times it'd just go and come."  T. at 9.  Later during the hearing he testified that he experienced ringing in the ears during service and that it was not bad at first but just kept getting worse.  Id. at 14.  The Board does not find this testimony limited to what the Veteran experienced only during service.  Rather, given the context of the testimony, the Board finds that he addressed symptoms of tinnitus present since service.  

Whether and when a person experiences symptoms of tinnitus is within the realm of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's reports of whether and when he experienced tinnitus symptoms are competent evidence.  The fact that the Veteran did not report tinnitus during service or indicate that he had ringing in the ears at the time of separation from service has been considered.  When weighing the fact that he did not report symptoms of tinnitus at that time against his current reports, the Board is left with reasonable doubt as to whether his symptoms were present during service.  Resolving reasonable doubt in his favor, as the Board must, the Board concludes that he had tinnitus in service.  

As to the nexus element, the Veteran is competent to report that he has experienced tinnitus since his service.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As to the facts specific to the tinnitus claim, the Board cannot conclude that the Veteran is other than credible.  The Board has weighed his testimony against the lack of reports of tinnitus in treatment records earlier than 2001, but again, resolves reasonable doubt in his favor.  

For these reasons, service connection for tinnitus is warranted and the appeal must be granted as to that issue.  


II.B.2.  Service Connection Merits - Hearing Loss

During the April 2013 hearing, the Veteran testified that he experienced hearing loss during service.  

Service treatment records include no reports of complaints of hearing loss.  Those records include a July 1963 report of medical history completed for the purpose of separation from active service.  In that report, the Veteran checked a preprinted option indicating that he had not had ear, nose, and throat trouble.  Although one might not expect experiencing ringing in the ears to trigger a positive response to that preprinted option, it is reasonable to expect that a person who had experienced hearing loss would indicate that he or she then had or had previously had ear problems rather than indicate the opposite.  This is because of the inclusion of the word "ear" in the preprinted option and because the Veteran underwent audiometry testing contemporaneous to executing the report of medical history.  The negative response here is some evidence against the claim.  

The contemporaneous July 1963 report of medical examination includes audiometric test results.  In the March 2012 opinion, the examiner noted review of those results and stated that his hearing was within normal limits at separation from active service.  This is evidence against his claim because it tends to show that he had normal hearing at the time of separation from service.  The Board finds the July 1963 examination report, as interpreted by the VA audiologist in April 2012, and the Veteran's report in the July 1963 report of medical history, to be more probative that his current statements that he had hearing loss during service.  It does so because the audiometer testing results are objective findings and his report at separation from service is contemporaneous to service and thus not subject to the effect of time on memory, as is his more recent statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history reported by the claimant).  The Board finds no inconsistency in its reliance on this evidence and its determination that service connection for tinnitus is warranted.  There was no testing for tinnitus during service and it is questionable whether someone would recognize ringing in the ears as applicable to "ear, nose, or throat trouble" as listed in the report of medical history, which is not so much the case as to recognizing hearing loss as ear trouble.  

Also weighing against his claim is his testimony during the April 2012 hearing.  Although the Board reopened his claim based on his report of symptoms present since service, reopening a previously denied claim requires only that there is new and material evidence; it does not involve weighing the evidence or addressing the credibility of the evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (explaining that "[t]here is sometimes confusion in determining the ultimate credibility or weight to be accorded evidence, both questions of fact, and the issue of whether the evidence is new and material, a question of law"); see also West v. West, 13 Vet. App. 25, 26 (1999) (explaining that it is impermissible to assess the credibility and weight of newly submitted evidence in determining whether it is material evidence). .  

During that hearing, the Veteran testified that four to five months prior to when he received hearing aids people complained of his ability to hear and that he began having problems at work because of his hearing three years before he received hearing aids.  T. at 12-14.  The October 2001 VA treatment records include the audiologist's assessment that the Veteran's functional hearing was poor and that he could benefit from bilateral hearing aids.  The Veteran has not indicated that he received hearing aids earlier than 2001.  Indeed, during the Board hearing, the Veteran testified that he started seeing a specialist for his hearing problem three years prior to the hearing.  T. at 4.  

Based on his testimony and the aforementioned service treatment records, the Board finds his reports of hearing loss present during service to lack credibility.  Similarly, to the extent that part of his testimony can be construed to indicate hearing loss present continuously since service, considering all of his testimony, the Board finds that his symptoms of hearing loss have not been present since service.  This is a finding unfavorable to presuming service connection for sensorineural hearing loss under 38 C.F.R. § 3.303(b) or § 3.307.  It is also evidence against a finding that his testimony places the evidence at least in equipoise as to whether the nexus element is met.  

The Veteran's DD 214 documents that his military occupational specialty in the U.S. Army involved field artillery.  The Board has considered his opinion that his exposure to loud noise, including from howitzers, during service caused his current hearing loss.  See for eg. T. at 8.  The Board does not dispute that he was exposed to such noise during service.  However, the Board finds that his testimony that such exposure caused his current hearing loss is not competent evidence.  

In this regard, there is no evidence that the Veteran has expertise in determining the cause of hearing loss manifesting years after exposure to loud noise.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather such a determination depends on the facts of the case.  Such facts as whether the nexus question is a complex one and whether the answer to the question can be provided by reliance on one's five senses are relevant to whether lay opinion evidence is competent evidence.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds that the Veteran's nexus opinion in this regard is not competent evidence.  This is a complex question as demonstrated by the examiner's statement in the April 2012 opinion that the Veteran's hearing loss could be due to presbycusis.  It is also not a question answerable by reliance on one's five senses as such could not determine the cause of the hearing loss, only that the Veteran experiences hearing loss.  

Significant evidence in this case is the examiner's April 2012 opinion and that opinion is highly probative as to whether the Veteran's current hearing loss disability is related to his active service.  Her explanation for concluding that there was less than a 50 percent probability that his hearing loss was incurred in or caused by his service included the following:  "Veteran's current hearing loss does not show a noise-notch which is associated with noise induced hearing loss."  The Board finds this to be the most probative evidence of record as to whether his current hearing loss is due to noise exposure in service, and it is the exposure to noise that is the basis for his claim.  The Board makes that finding because this is objective evidence obtained by testing and interpreted by an expert.  There is no countervailing probative evidence.

For the reasons stated above, the Board finds that the preponderance of evidence is against findings that the Veteran's current hearing loss disability had onset during service or was caused by his active service.  Therefore the appeal must be denied as to the issue of entitlement to service connection for bilateral hearing loss.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been added to the record, the claim of entitlement to service connection for a low back disability is reopened.  

New and material evidence having been added to the record, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  


REMAND

A remand is necessary so that the RO can make necessary efforts to obtain records of inpatient treatment of the Veteran's back during service, make necessary efforts to obtain relevant records from the Social Security Administration (SSA), and so that an addendum medical opinion can be obtained as to whether his current low back disability had onset during or was caused by an injury during active service.  

In the March 2012 opinion, the VA examiner stated that the Veteran had been treated for chronic low back pain since 2001 as shown by VA treatment records.  The rationale for the opinion that his current low back disability was not related to active service included the statement that the Veteran began treatment for his low back in 2001, thirty-eight years after separation from service and the statement that the Veteran retired in 1993 because of stomach problems.  

Associated with the claims file is an October 1994 letter in which a chiropractor, Dr. "T.T.", stated that the Veteran presented in July 1992 with a chief complaint of lower back pain, x-rays showed scoliosis and severe degenerative joint disease, and that his condition had deteriorated since 1992.  Dr. T.T. referred to an in-service back injury but to no other event or injury.  Associated with the claims file are records of treatment by Dr. TT from October 1992 through December 1992.  Finally, the SSA records show that the Veteran was entitled to disability benefits as of 1992, in part due to his low back disability.  

From this evidence, the Board concludes that the March 2012 addendum opinion is based on an inaccurate history.  The January 2011 examination report also included no reference to those 1992 records or the SSA determination.  Rather, the examiner attributed the Veteran's cessation of employment solely due to stomach problems.  For these reasons, a remand is necessary so that an addendum opinion can be obtained that includes a review of the entire claims file.  

VA must obtain relevant records of in-service inpatient treatment of the Veteran's back.  Service treatment records include a Clinical Record Cover Sheet, with a disposition date of June 15, 1962, for treatment at the U.S. Army Hospital at Fort Hood, Texas, and showing that the Veteran was in the hospital or infirmary for two days.  A diagnosis involving the Veteran's lower back area is listed on this Cover Sheet.  During the April 2013 hearing, the Veteran testified that he injured his back in 1962 and was admitted overnight for treatment at the hospital at Fort Hood, Texas.  There are no clinical (inpatient) records of that hospitalization associated with the claims file.  Therefore a remand is necessary to obtain any available clinical (inpatient) records of that treatment.  

As noted above, associated with the claims file is an SSA decision that the Veteran was entitled to SSA disability insurance benefits beginning in 1992.  The impairments listed include scoliosis and degenerative changes in the lumbar and lower thoracic spine.  It thus appears that any associated medical records may be relevant to whether service connection is warranted for a low back disability.  There are no such records associated with the claims file.  Therefore a remand is necessary to obtain any available records associated with the Veteran's claim for SSA disability benefits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain records of inpatient (clinical) treatment of the Veteran at the U.S. Army Hospital at Fort Hood, Texas for the period from June 13, 1962 to June 15, 1962 and associate the records with the claims file.  If the records are not obtained, document all efforts to obtain the records, obtain negative replies, and associate such documentation with the claims file.  

2.  Attempt to obtain administrative and medical records associated with the Veteran's claim of entitlement to SSA disability benefits that was adjudicated in December 1993 and associate the records with the claims file.  If the records are not obtained, document all efforts to obtain the records, obtain negative replies, and associate such documentation with the claims file.  

3.  Obtain all relevant records of VA treatment of the Veteran since January 2012 and associate the records with the claims file.  

4.  After all available relevant records described above are associated with the claims file, provide the claims file to an appropriate examiner.  The examiner is asked to review the claims file, including all relevant records, such as, but not limited to, the October 1994 letter from Dr. "T.T.," the October to December 1992 records of treatment by Dr. T.T. for the Veteran's back symptoms, and the SSA determination of December 1993 as well as any associated treatment records.  The examiner must also review any records of in-service inpatient treatment of the Veteran that the RO obtains, for the period from June 12, 1962 to June 15, 1962.  The examiner must discuss the records and the significance of the records to any opinion rendered.  A complete rationale must be provided for any opinion rendered.  The examiner is asked provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability had onset during his active service or was caused by his active service.  

5.  Then, after ensuring that the above development and any additional development deemed necessary is completed, readjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


